Citation Nr: 1518178	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a disability manifested by fainting.

2.  Entitlement to service connection for a disability manifested by fainting.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for an eye disorder. 

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for an immune disorder, to include a respiratory disorder.

7.  Entitlement to nonservice-connected improved pension.



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 8, 1960 to August 24, 1962 and from August 6, 1969 to August 31, 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (the Atlanta RO), which, in pertinent part, denied entitlement to service connection for a disability manifested by fainting, high cholesterol, an eye disorder, and an immune disorder.  In an August 2011 rating decision, special monthly pension was denied.

The Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  The Veteran filed a claim for entitlement to service connection for an immune disorder and or an eye disorder.  However, in his notice of disagreement, the Veteran indicated that he had sinus surgery and was provided with albuterol, and that his eyes were red, watery, and itchy.  Evidence shows ongoing treatment for a sinus disorder.  As such, based on the evidence in the record, the Board has recharacterized this claim to encompass a claim for a respiratory or sinus disorder.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a disability manifested by fainting, entitlement to service connection for an eye disorder, and entitlement to service connection for an immune disorder, to include a respiratory or sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of service connection for high cholesterol and defective vision in a January 1988 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the January 1988 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for high cholesterol and an eye disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claims.

3.  Elevated cholesterol is a laboratory finding and not a disability; it has not been shown that the Veteran has any disability associated with elevated cholesterol of service origin that has not been service-connected.

4.  The Veteran's countable annual income has exceeded the maximum annual pension rate throughout the appeal period.

CONCLUSIONS OF LAW

1.  The January 1988 rating decision denying service connection for high cholesterol is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Because evidence received since January 1988 is new and material, the claim of service connection for high cholesterol is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

3.  A disability manifested by hyperlipidemia (elevated cholesterol) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for entitlement to nonservice-connected improved pension are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen the Veteran's claims for entitlement to service connection for high cholesterol and an eye disorder, which constitutes a full grant of the benefits sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims.

The RO provided the required notice regarding the Veteran's claims for nonservice-connected pension benefits and entitlement to service connection for high cholesterol in March 2010.  Moreover, the facts regarding the Veteran's claim are not in dispute.  Notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required as to each previously unproven element of a claim.  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in January 1988, noting that there high cholesterol was not considered a disability, and that it was not shown on the last examination.  With regard to the claim for entitlement to service connection for an defective vision, the RO determined that the Veteran had a refractive error that was not aggravated during service.  New and material evidence addressing these bases for denying the claims is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since January 1988, substantial pertinent evidence has been added to the claims file, as follows.  VA and private medical records reflect that the Veteran has been found to have high cholesterol, and had been placed on medication to control his cholesterol.  With regard to his claimed eye disability, the Veteran has contended that his eyes water and VA medical records reflect that the Veteran has reported that his eyes itch and are watery.  The Board finds that this evidence is new because it was not before the adjudicator in January 1988.  The Board also finds that the new evidence is material because it directly addresses the reason the claims were previously denied on the last adjudication in January 1988, by reflecting that the Veteran has current disabilities that were not present at the time the earlier decision and may be service-connected.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claims of entitlement to service connection for high cholesterol and an eye disorder.  Hence, the appeal to this extent is allowed.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

High Cholesterol

The Veteran contends that he has high cholesterol as a result of service.  For the reasons that follow, the Board finds that the Veteran's high cholesterol is not a disability, and therefore not eligible for service connection.
 
The Board notes that an elevated cholesterol level or hyperlipidemia represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Even though the Veteran has a diagnosis and is being treated with medication, this is not enough for service connection.  Although elevated cholesterol, high cholesterol, and hyperlipidemia may be considered a risk factor in the development of certain diseases, they are not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  The term 'disability' as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for disease or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes here that the Veteran is presently service-connected for a heart disability, and that there is no evidence showing that the Veteran's high cholesterol has resulted in any additional disability or impairment of earning capacity beyond that which is already service-connected. 

Accordingly, because high cholesterol is not a disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim for service connection, and his claim must be denied.  As such, the benefit of the doubt rule is in applicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected pension

Pursuant to 38 U.S.C.A. § 1521(a), improved ( nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. § 1521 (West 2014).  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See id.; 38 C.F.R. § 3.3(a)(3) (2014).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2014).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded; therefore, such income is included as countable income.  See 38 C.F.R. § 3.272 (2014).  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See id.

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Id.

The Veteran filed his claim for entitlement to non-service-connected pension on February 8, 2010.  Since filing the claim, the Veteran has been in receipt of VA disability benefits at the rate of 40 percent through February 18, 2012, 70 percent beginning February 19, 2012, and 80 percent beginning February 20, 2013.  

The Veteran has been compensated as a single Veteran with no dependents.  In August 2011, the Veteran declared his wife as a dependent; however, prior to the completion of his claim, his wife passed away in August 2013.
 
Effective from December 1, 2009, to November 30, 2011, the MAPR for an unmarried Veteran with no dependents was $11,830.  Effective from December 1, 2011, to November 30, 2012, the MAPR for an unmarried Veteran with no dependents was $12,256.  Effective from December 1, 2012, to November 30, 2013, the MAPR for an unmarried Veteran with no dependent was $12,465.  Effective from December 1, 2013, the MAPR for an unmarried Veteran with no dependent was $12,652.  

On his initial claim form, filed in February 2010, the Veteran indicated that he was employed as a Senior Logistic Analyst and had been with his company since August 1998.  He reported his annual salary as $85,800.  In a VA examination provided in June 2014, the Veteran indicated that he was still working in his position, and that he had no difficulties with work.  He has not contended, and the evidence does not reflect, that his income has decreased since filing his claim in 2010.  

The Veteran was provided notification in March 2010 as to what was needed to substantiate his claim.  The Veteran has not provided any information regarding any exclusions to his income.  Nevertheless, the Board finds that the Veteran's income, including his salary and disability benefits from the VA, far exceeds the MAPR throughout the appeals period.  

As the evidence is not in equipoise, the benefit of the doubt doctrine is not for application.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for high cholesterol, the appeal to this extent is allowed.

Entitlement to service connection for high cholesterol is denied. 

As new and material evidence has been received to reopen the claim of service connection for an eye disorder, the appeal to this extent is allowed.

Entitlement to nonservice-connected pension is denied.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As an initial matter, it appears that there are outstanding records that could be pertinent to the Veteran's claims on appeal.  At his January 2014 VA examination, the Veteran reported that he was evaluated at Walter Reed shortly after his retirement from service.  There are no records in evidence from this facility.  On remand, any pertinent outstanding medical records should be obtained and associated with the record of evidence.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that he has had "fainting spells" that began during active duty and continued to the present day.  Service treatment records reflect that the Veteran had black out spells in February 1980.  In March 1980, it was noted that the Veteran had documented syncope.  The Veteran wore a Holter monitor and underwent an electrocardiogram (EKG) in April 1980, which were normal.  An October 2009 VA medical record reflected the Veteran's reports that he was having fainting spells that began in 1974 while on active duty.  

The Veteran was provided with a VA examination in January 2014 in order to determine whether he had a current heart disability.  The Veteran indicated that the onset of symptoms associated with his heart disorder was in March 2010.  The examiner noted that the Veteran reported that he experienced syncope attacks, but upon metabolic equivalents of task (METs) testing during the examination, it was noted that syncope attacks did not occur.  

In this case, the Veteran has contended that he has had "fainting spells" or "black outs" since service.  Service treatment records confirm these reports.  While syncope could certainly be associated with heart disease, the Veteran has contended that the symptoms associated with his service-connected heart disease did not begin until March 2010.  In addition, service treatment records reflect that cardiac testing in service was normal.  As such, the Veteran should be afforded a VA examination to determine whether these spells are part of his service-connected heart disease or if there is a separate and distinct disorder that had caused these events that began during service.  

The Veteran has contended that he has a problem with his immune system and an eye disorder that began during active duty.  However, as noted in the introduction, the Veteran has described referred to respiratory or sinus problems and watery, itchy eyes.  The Veteran's service treatment records reflect that he reported cold symptoms in March and October 1976.  Post-service medical records reflect ongoing treatment for sinus problems since January 1999.  As the evidence reflects treatment for sinus or respiratory symptoms in his service treatment records and in current treatment records, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current respiratory disorder that began during service.  In addition, the Veteran should be afforded a VA eye examination to determine whether he has a current eye disability that is linked to service or to a respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all relevant medical records pertaining to treatment of fainting spells, including from Walter Reed shortly after his retirement from active duty, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology of fainting spells/black outs.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether the Veteran has a disability manifested by fainting spells/blackouts, and, it so, whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability manifested by fainting spells/blackouts was caused by or is etiologically related to any incident of active duty.

In rendering this opinion, the examiner must address the Veteran's statements regarding the in-service onset of these spells, and his reports of these events in his service treatment records.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any respiratory or sinus disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether the Veteran has a respiratory or sinus disorder that is at least as likely as not (50 percent probability or more) caused by or etiologically related to any incident of active duty.

In rendering this opinion, the examiner must address the Veteran's service treatment records showing treatment or cold symptoms and post-service medical records showing ongoing treatment for sinus problems.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any eye disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether the Veteran has an eye disorder that is at least as likely as not (50 percent probability or more) caused by or etiologically related to any incident of active duty.

In rendering this opinion, the examiner must address the Veteran's contentions that his eyes are red, itchy, and watery.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


